[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                                No. 08-10744               ELEVENTH CIRCUIT
                                                             November 25, 2008
                            Non-Argument Calendar
                                                            THOMAS K. KAHN
                          ________________________
                                                                 CLERK

                       D. C. Docket No. 07-60818-CV-AJ

JUDY COPELAND,
with help of roommate Carl Shell due
to Judy Copeland's mental retardation,

                                                            Plaintiff-Appellant,

CARL SHELL,

                                                                      Plaintiff,

                                     versus

HOUSING AUTHORITY OF HOLLYWOOD,
TIM SCHWARTZ,


                                                         Defendants-Appellees.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                              (November 25, 2008)
Before ANDERSON, CARNES, and HULL, Circuit Judges.

PER CURIAM:

      Judy Copeland, proceeding pro se, appeals the district court’s judgment in

favor of the Housing Authority of Hollywood and one of its employees, Tim

Schwartz, on her 42 U.S.C. § 1983 claims. Copeland alleged that the Housing

Authority violated the Due Process Clause and deprived her of constitutionally

protected property rights when it terminated her housing benefits. The court

granted summary judgment against her based on res judicata. Copeland contends

that res judicata does not bar her claims because they were not addressed in earlier,

related state court actions. She also challenges the district court’s denial of her

motions for rehearing and to appoint counsel, as well as its denial of her pending

motions as moot.

                                          I.

      This is Copeland’s third lawsuit against the Housing Authority and

Schwartz based on the termination of her Section 8 housing benefits. Copeland’s

troubles began on June 20, 2003 when her landlord terminated her lease because

Copeland had violated of the terms of the lease by allowing her son to move in

with her in her one-bedroom apartment. Later, she was evicted from the apartment



                                           2
by court order in December 2003, but the eviction order was based solely on her

failure to pay her portion of the rent for the previous five months. Copeland’s

failure to pay rent was a “serious violation of her lease” under the Housing

Authority regulations, see 24 C.F.R. § 982.552(b)(2), and the regulations

mandated that her Section 8 benefits be terminated. See id.

      Copeland filed her first lawsuit against the Housing Authority and Schwartz

in Florida state court on September 29, 2004 alleging violations of various

regulations of the United States Department of Housing and Urban Development

and claiming that her benefits were improperly terminated. Specifically, she

contended that her failure to pay rent was not a “serious violation of her lease”

because her lease had been terminated before she stopped paying rent. After a

hearing, the state court granted summary judgment for the Housing Authority and

Schwartz. The state appellate court affirmed that ruling without opinion.

      Copeland filed a second lawsuit against the Housing Authority and

Schwartz in Florida state court on September 18, 2006, this time under 42 U.S.C. §

1983. In that suit, she essentially argued that she had been deprived of

constitutionally protected property rights and that the Housing Authority violated

federal housing regulations when it terminated her benefits. The defendants filed




                                          3
separate motions to dismiss, which the court granted with prejudice. Copeland

initially appealed that decision, but later voluntarily dismissed the appeal.

       Copeland filed the present lawsuit in federal district court contending that

under § 1983 the termination of her housing benefits deprived her of a

constitutionally protected property right and violated due process.1 The district

court ruled that Copeland’s claim was barred by res judicata and entered summary

judgment in favor of the defendants.

                                                II.

       We review de novo a district court order barring a claim on the basis of res

judicata. See Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999)

(citation omitted). “Res judicata bars the filing of claims which were raised or

could have been raised in an earlier proceeding.” Id. (citations omitted). When

the earlier proceeding is a state court judgment, we rely on that state’s law to

determine whether the later action is barred by res judicata. See Kizzire v. Baptist

Health Sys., Inc., 441 F.3d 1306, 1308 (11th Cir. 2006). This case involves earlier

judgments by Florida state courts, and thus Florida state preclusion law applies.



       1
         Copeland also included a claim that her constitutional rights were violated when the
Housing Authority did not continue her hearing until she was able to retain counsel. The district
court properly dismissed this claim for failure to state a cause of action upon which relief can be
granted.

                                                 4
Florida law provides that a party is precluded from raising any issue that was or

could have been raised in an earlier suit that (1) involved same parties; (2) was on

the same cause of action; and (3) was decided on the merits. See Fla. Dep’t

Transp. v. Juliano, 801 So. 2d 101, 105 (Fla. 2001).

      Here these requirements are met, and Copeland is barred from relitigating her

claim for housing benefits. Her current lawsuit involves the same parties in the same

capacity as in her earlier suits. Just as in her two earlier lawsuits, Copeland’s current

one alleges the same facts to support her contention that her benefits were improperly

terminated. She also seeks the same relief: reinstatement of her benefits and

monetary damages. Moreover, she raised nearly identical § 1983 claims in her second

state court lawsuit. Under Florida law claims are considered to be part of the same

cause of action if the facts essential to the maintenance of both actions are the same.

See Gordon v. Gordon, 59 So. 2d 40, 44 (Fla. 1952). Although Copeland’s current

lawsuit under § 1983 has the gloss of alleging new constitutional violations, it is the

same cause of action as her earlier lawsuits for the purposes of res judicata. To the

extent that there are any distinctions, her claims are still precluded as “issues that

could have been raised” in her earlier lawsuits. See Juliano, 801 So. 2d at 105.

      Finally, both earlier judgments were on the merits. In the first lawsuit, the

court entered summary judgment in favor of the Housing Authority and Schwartz.

                                           5
In the second one, the court dismissed Copeland’s complaint with prejudice, which

under Florida law operated as an adjudication on the merits. See Fla. R. Civ. P.

1.420(b) (“Unless the court in its order for dismissal otherwise specifies, a dismissal

under this subdivision . . . , other than a dismissal for lack of jurisdiction or for

improper venue or for lack of an indispensable party, operates as an adjudication on

the merits.”).

       As the district court noted, “[t]he rational of the doctrine of res judicata is that

there must be an end to litigation,” Quest Intern., Inc. v. Trident Shipworks, Inc., 958
So. 2d 1115, 1119 (Fla. 4th DCA 2007), and Copeland has had her day in court.

Because Copeland’s § 1983 claims are barred by res judicata, the district court

correctly granted summary judgment for the defendants.2

       AFFIRMED.




       2
        Because we affirm the district court’s order granting summary judgment for the Housing
Authority and Schwartz, we also affirm the district court’s judgments denying as moot her
related motions. For the same reason, we deny Copeland’s and Carl Shell’s remaining motions
before us on this appeal.

                                              6